--------------------------------------------------------------------------------

EXHIBIT 10.3
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is executed as of this 12th day of
December, 2011, by and between Jon M. Lintvet (“Executive”) and ARI Network
Services, Inc. (“Company”).


RECITALS


The Company desires to employ Executive in the position of Chief Marketing
Officer, and Executive desires to be so employed by the Company, on the terms
and conditions set forth herein.


As a result of Executive’s employment with the Company as Chief Marketing
Officer, Executive will have access to and be entrusted with valuable
information about the Company’s business and customers, including trade secrets
and confidential information.


The Parties believe it is in their best interests to make provision for certain
aspects of their relationship during and after the period in which Executive is
employed by the Company.


NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by the Company and
Executive (collectively, “Parties” and individually, “Party”), the Parties agree
as follows:


ARTICLE I
EMPLOYMENT


1.1           Position and Duties.  During the term of Executive’s employment
under this Agreement, Executive shall hold the position of Chief Marketing
Officer of the Company and shall be subject to the authority of, and shall
report to, the President and Chief Executive Officer (“CEO”) of the
Company.  Executive’s duties and responsibilities as Chief Marketing Officer
shall include all those customarily attendant to such position and other duties
and responsibilities as may be assigned from time to time by the Company’s
President and/or CEO.  At all times, Executive shall devote Executive’s entire
business time, attention and energies exclusively to the business interests of
the Company while employed by the Company, except as otherwise specifically
approved in writing by or on behalf of the President and/or CEO.


1.2           At-Will Employment.  The term of Executive’s employment under this
Agreement shall be for an indefinite period and may be terminated by either
Party at any time and for any reason or no reason upon written notice to the
other Party.


ARTICLE II
COMPENSATION AND OTHER BENEFITS


2.1           Base Salary.  During the term of Executive’s employment under this
Agreement, the Company shall pay Executive an annual salary of One Hundred
Sixty-Five Thousand Dollars ($165,000) (“Base Salary”), payable in accordance
with the normal payroll practices and schedule of the Company.  Notwithstanding
the foregoing, the Base Salary shall be subject to annual review by the
President and/or CEO and shall be subject to increase, but not decrease, based
on the recommendation of the President and/or CEO as approved by the Board of
Directors of the Company (“Board”); provided, however, that the Company may
reduce Executive’s Base Salary if (a) Executive’s Base Salary is reduced as part
of a general reduction in the base salaries for all executive officers of the
Company or (b) Executive’s Base Salary is reduced for Cause (defined below), and
Executive acknowledges and agrees that any reduction in Base Salary due to the
circumstances specified in Section 2.1(a) or (b), above, shall not constitute
Good Reason (as defined in Section 3.1(f), below).
 
 
 

--------------------------------------------------------------------------------

 
 
2.2           Bonuses.  During the term of Executive’s employment under this
Agreement, Executive will be eligible to participate in the Company’s Management
Incentive Bonus Plan (“Bonus Plan”), the specifics of which are determined from
time to time by the Compensation Committee of the Board (“Compensation
Committee”) and approved by the Board.  The Parties acknowledge and agree that,
under the Company’s current Bonus Plan, the annualized bonus amount which
Executive would be eligible to receive if one hundred percent (100%) of such
Bonus Plan targets were met would be Forty-Five Thousand Dollars
($45,000). Executive acknowledges and agrees that the Bonus Plan may be changed
from time to time at the discretion of the Compensation Committee as approved by
the Board.


2.3           Equity.


 
(a)
Grant of Options.  Executive acknowledges and agrees that, prior to the
effective date of this Agreement, he was granted options to purchase shares of
the Company’s common stock pursuant to the terms and conditions of an Award
Agreement between the Company and Executive in the form of the Company’s
standard Award Agreement.  Such options shall be subject to the terms and
conditions of such Award Agreement, including, without limitation, with respect
to vesting and forfeiture.



 
(b)
Future Equity Incentives.  After the effective date of this Agreement, during
the term of Executive’s employment under this Agreement, Executive shall be
eligible to participate in stock option and equity plans and grants, if any,
that are offered to senior executive/officer employees of the Company, as
determined by the Compensation Committee and approved by the Board from time to
time.



2.4           Perquisites, Benefits and Other Compensation.  During the term of
Executive’s employment under this Agreement, and subject to the express
provisions of this Article II, Executive will be entitled to receive perquisites
and benefits provided by the Company to its senior executive employees, subject
to the eligibility criteria related to such perquisites and benefits, and to
such changes, additions, or deletions to such perquisites and benefits as the
Company may make from time to time, as well as such other perquisites or
benefits as may be specified from time to time at the sole discretion of the
Board.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE III
TERMINATION
 
 
3.1           Termination Not In Connection With A Change In Control.


 
(a)
Termination Without Cause.  Subject to Section 3.2, below, the President and/or
CEO may terminate Executive’s employment and all of the Company’s obligations
under this Agreement (except as provided in Section 10.5, below, and as required
by law) at any time without Cause (defined below).



 
(b)
Termination For Cause.  Subject to Section 3.2, below, the President and/or CEO
may terminate Executive’s employment and all of the Company’s obligations under
this Agreement (except as provided in Section 10.5, below, and as required by
law) at any time for Cause (defined below) by giving written notice to Executive
stating the basis for such termination, effective immediately upon giving such
notice or at such other time thereafter as the President and/or CEO may
designate.  “Cause” shall mean any of the following:  (1) Executive has, in a
material way, breached this Agreement or the fiduciary duty he owes to the
Company or any other legal obligation or duty he owes to the Company, which
breach remains uncured, if possible to cure, to the reasonable satisfaction of
the President and/or CEO for thirty (30) calendar days after Executive receives
written notice thereof from the President and/or CEO that specifies in
reasonable detail the alleged breach; (2) Executive has committed gross
negligence or willful misconduct in the performance of Executive’s duties for
the Company; (3) Executive has failed in a material way to follow reasonable
instructions from the President and/or CEO, consistent with this Agreement,
concerning the operations or business of the Company, which failure remains
uncured, if possible to cure, to the reasonable satisfaction of the President
and/or CEO for thirty (30) calendar days after Executive receives written notice
thereof from the President and/or CEO that specifies in reasonable detail the
alleged failure; (4) Executive has committed a crime the circumstances of which
substantially relate to Executive’s employment duties with the Company;
(5) Executive has misappropriated or embezzled funds or property of the Company
or engaged in any act of dishonesty that involves the business of the Company or
causes material damage to the Company; and (6) Executive attempts to
misappropriate or misappropriates a corporate opportunity of the Company, unless
the transaction was approved in writing by the President and/or CEO after
full disclosure of all details relating to such transaction.



 
(c)
Termination by Death or Disability.  Subject to Section 3.2, below, Executive’s
employment and all of the Company’s obligations under this Agreement (except as
provided in Section 10.5, below, and as required by law) shall terminate
automatically, effective immediately and without any notice being necessary,
upon Executive’s death or a determination of Disability of Executive.  For
purposes of this Agreement, “Disability” means the inability of Executive, due
to a physical or mental impairment, to perform the essential functions of
Executive’s job with the Company, with or without a reasonable accommodation,
for ninety (90) consecutive business days or one hundred twenty (120) business
days in the aggregate during any 365-day period.  A determination of Disability
shall be made by the President and/or CEO and/or the Board, which may, at their
sole discretion, consult with a physician or physicians satisfactory to the
President and/or CEO and/or the Board, and Executive shall cooperate with any
efforts to make such determination.  Any such determination shall be conclusive
and binding on the Parties.  Any determination of Disability under this Section
3.1(c) is not intended to alter any benefits any Party may be entitled to
receive under any long-term disability insurance policy carried by either the
Company or Executive with respect to Executive, which benefits shall be governed
solely by the terms of any such insurance policy.

 
 
3

--------------------------------------------------------------------------------

 
 
 
(d)
Termination by Retirement.  Subject to Section 3.2, below, Executive’s
employment and all of the Company’s obligations under this Agreement (except as
provided in Section 10.5, below, and as required by law) shall terminate
automatically, effective upon Executive’s retirement in accordance with the
Company’s retirement plan or policy should a retirement plan or policy for
senior executives of the Company be adopted.



 
(e)
Termination by Resignation.  Subject to Paragraph 3.2, below, Executive’s
employment and all of the Company’s obligations under this Agreement (except as
provided in Section 10.5, below, and as required by law) shall terminate
automatically, effective immediately upon Executive’s provision of thirty (30)
days’ prior written notice to the President and/or CEO of resignation from
employment with the Company or at such other time as may be mutually agreed
between the Parties following the provision of such notice.



 
(f)
Termination for Good Reason.  Subject to Section 3.2, below, Executive may
terminate his employment and all of the Company’s obligations under this
Agreement (except as provided in Section 10.5, below, and as required by law)
for Good Reason (defined below).  A termination shall only be for Good Reason
if: (1) within ninety (90) calendar days of the initial existence of Good
Reason, Executive provides written notice of Good Reason to the President and/or
CEO; (2) the Company does not remedy said Good Reason within thirty (30)
calendar days of its receipt of such notice; and (3) Executive terminates his
employment effective any time after the expiration of such 30-day remedy period
prior to the date that is two (2) years after the initial existence of Good
Reason.  “Good Reason” shall mean the occurrence of any of the following without
the written consent of Executive: (a) the Company has breached this Agreement in
a material way, which breach remains uncured, if subject to cure, for thirty
(30) calendar days after the President and/or CEO receives written notice
thereof from Executive; (b) a material diminution in Executive’s Base Salary;
(c) a material diminution in Executive’s authority, duties, or responsibilities;
or (d) a material change in the geographic location at which Executive must
perform his services, provided such new location is more than fifty (50) miles
from the location where Executive is required to perform services prior to the
change.

 
 
4

--------------------------------------------------------------------------------

 
 
3.2           Rights Upon Termination Not In Connection With A Change In
Control.


 
(a)
Section 3.1(a), Section 3.1(c) and Section 3.1(f) Termination.  If Executive’s
employment is terminated pursuant to Section 3.1(a), Section 3.1(c), or Section
3.1(f), above, Executive or Executive’s estate shall have no further rights
against the Company hereunder, except for the right to receive the following:
(1) any unpaid Base Salary with respect to the period prior to the effective
date of termination and (2) any earned but unpaid bonus due to Executive as of
the effective date of termination.  With respect to a termination pursuant to
Section 3.1(a) or Section 3.1(f), above, Executive shall also receive (1)
Executive’s Base Salary, at the rate in effect at the time of termination, for
nine (9) months following the effective date of termination; (2) a bonus for the
fiscal year of the Company in which such termination occurs, which bonus shall
be equal to (A) the product of (i) the average of Executive’s annual bonus
received pursuant to the Company’s Bonus Plan for the three fiscal years of the
Company ending prior to the effective date of termination, multiplied by (ii) a
fraction, the numerator of which is the actual number of days Executive was
employed by the Company during the fiscal year of the Company in which the
termination occurs and the denominator of which is 365, less (B) any payment
previously made by the Company, if any, with respect to the current fiscal
year’s Bonus Plan; and (3) acceleration of all outstanding unvested options held
by Executive as of the effective date of termination.  Payment of the amounts
specified in subsections (1) and (2) of the immediately preceding sentence shall
be made in nine (9) equal monthly installments following the effective date of
termination; provided, however, that if such installment payments would continue
beyond the later of: (x) the first September 15 following the Company’s fiscal
year which included the effective date of termination or (y) the first March 15
following the calendar year which included the effective date of termination
(the “Latest Date”), all remaining monthly installments shall be paid to
Executive in a lump sum on the Latest Date.  Notwithstanding the foregoing, the
payment and receipt of the benefits specified in subsections (1), (2) and (3),
of that same sentence are contingent upon Executive’s execution of a written
severance agreement (in a form satisfactory to the Company) containing, among
other things, a general release of claims against the Company, and the
rescission period of such agreement must expire, without revocation of such
release, within sixty (60) days following the effective date of termination.  To
the extent that payments would otherwise be paid to Executive within the sixty
(60) day period following the effective date of termination, such payment(s)
shall be made following Executive’s execution of such general release and the
expiration of the applicable rescission period, except where the sixty (60) day
period following the effective date of termination spans two different calendar
years, in which case such payment(s) or benefit(s) will not be paid until the
later calendar year during the sixty (60) day period.

 
 
5

--------------------------------------------------------------------------------

 

 
 
(b)
Section 3.1(b) and Section 3.1(e) Terminations.  If Executive’s employment is
terminated pursuant to Section 3.1(b), above, or if Executive resigns pursuant
to Section 3.1(e), above, Executive shall have no further rights against the
Company hereunder, except for the right to receive: (1) any unpaid Base Salary
with respect to the period prior to the effective date of termination; and (2)
any earned but unpaid bonus due to Executive as of the effective date of
termination.

 
 
(c)
Section 3.1(d) Termination.  If Executive retires pursuant to Section 3.1(d),
above, Executive shall have no further rights against the Company hereunder,
except for the right to receive: (1) any unpaid Base Salary with respect to the
period prior to the effective date of termination; (2) any earned but unpaid
bonus due to Executive as of the effective date of termination; and (3) any
additional benefits provided for under the Company’s retirement plan or policy
for senior executives, if any.

 
3.3           Termination In Connection With A Change In Control.  Should
Executive’s employment be terminated upon the occurrence of or within two (2)
years of a  “Change in Control,” as defined in Executive’s Change of Control
Agreement (“COC Agreement”), the terms of such termination shall be governed
exclusively by the COC Agreement and Executive shall not be entitled to receive
any of the benefits provided for under this Article III.


ARTICLE IV
CONFIDENTIALITY


4.1           Confidentiality Obligations.  Executive will not, during his
employment with the Company, directly or indirectly, use or disclose any
Confidential Information or Trade Secrets (defined below) except in the interest
and for the benefit of the Company.  After the end, for whatever reason, of
Executive’s employment with the Company, Executive will not, directly or
indirectly, use or disclose any Trade Secrets.  For a period of two (2) years
following the end, for whatever reason, of Executive’s employment with the
Company, Executive will not, directly or indirectly, use or disclose any
Confidential Information.  Executive further agrees not to, directly or
indirectly, use or disclose at any time information received by the Company from
others except in accordance with the Company’s contractual or other legal
obligations; the Company’s customers are third party beneficiaries of this
promise.
 
 
6

--------------------------------------------------------------------------------

 
 
4.2           Definitions.


 
(a)
Trade Secret.  The term “Trade Secret” has that meaning set forth under
applicable law.  The term includes, but is not limited to, all computer source,
object or other code created by or for the Company.



 
(b)
Confidential Information.  The term “Confidential Information” means all
non-Trade Secret or proprietary information of the Company which has value to
the Company and which is not known to the public or the Company’s competitors,
generally.  Confidential Information includes, but is not limited to: (i)
inventions, product specifications, information about products under
development, research, development or business plans, production know-how and
processes, manufacturing techniques, operational methods, equipment design and
layout, test results, financial information, customer lists, information about
orders and transactions with customers, sales and marketing strategies, plans
and techniques, pricing strategies, information relating to sources of materials
and production costs, purchasing and accounting information, personnel
information and all business records; (ii) information which is marked or
otherwise designated or treated as confidential or proprietary by the Company;
and (iii) information received by the Company from others which the Company has
an obligation to treat as confidential.



 
(c)
Exclusions.  Notwithstanding the foregoing, the terms “Trade Secret” and
“Confidential Information” shall not include, and the obligations set forth in
this Agreement shall not apply to, any information which: (i) can be
demonstrated by Executive to have been known by him prior to his employment by
the Company; (ii) is or becomes generally available to the public through no act
or omission of Executive; (iii) is obtained by Executive in good faith from a
third party who discloses such information to Executive on a non-confidential
basis without violating any obligation of confidentiality or secrecy relating to
the information disclosed; or (iv) is independently developed by Executive
outside the scope of his employment without use of Confidential Information or
Trade Secrets.



ARTICLE V
NON-COMPETITION


5.1           Restrictions on Competition During Employment.  During Executive’s
employment by the Company, Executive shall not, directly or indirectly, compete
against the Company, or, directly or indirectly, divert or attempt to divert
business from the Company anywhere the Company does business.
 
 
7

--------------------------------------------------------------------------------

 
 
5.2           Post-Employment Restricted Services Obligation.  For two (2) years
following termination of Executive’s employment with the Company, for whatever
reason, Executive agrees not to, directly or indirectly, provide Restricted
Services to any Competitor in the United States.


5.3           Definitions.
 
(a)      Restricted Services.  The term “Restricted Services” means employment
duties and functions of the type provided by Executive to the Company during the
twelve (12) month period prior to the termination, for whatever reason, of
Executive’s employment with the Company, as described in Executive’s job
description with the Company.
 
(b)      Competitor. For purposes of this Article V, the term “Competitor” means
any entity, including a sole proprietorship, that sells or services, or attempts
to sell or service, (i) distribution-side electronic commerce and marketing
products or services (including, without limitation, electronic parts catalogs,
search engine marketing, lead generation and management, and web site provision)
of the type sold or serviced by the Company during the twelve (12) month period
prior to the termination, for whatever reason, of Executive’s employment with
the Company (ii) in vertical markets in which the Company sold or serviced its
products or services during the twelve (12) month period prior to the
termination, for whatever reason, of Executive’s employment with the Company;
provided, however, that the term “Competitor” shall not include a subsidiary or
other corporate division of such an entity which subsidiary or division does not
sell or service, or attempt to sell or service, such aforementioned
distribution-side electronic commerce and marketing products or services in such
vertical markets.  To the extent that the following entities, or their
subsidiaries or corporate divisions, meet the aforementioned definition, such
entities, or their subsidiaries or corporate divisions as the case may be, shall
be deemed competitors of the Company: Snap-On Business Solutions, Dominion
Enterprises, 50 Below, Enigma, HLSM and ADP Lightspeed and any successor of such
entities; provided, however, that the foregoing list of entities is included for
the sole purpose of providing examples of possible Competitors and shall not
affect the aforementioned definition.  Examples of vertical markets in which the
Company sells or services its products or services may include, without
limitation, the following: powersports, outdoor power equipment, marine and
recreational vehicle and home appliances.


ARTICLE VI
CUSTOMER NON-SOLICITATION


6.1           Post-Employment Non-Solicitation of Restricted Customers.  For two
(2) years following termination of Executive’s employment with the Company, for
whatever reason, Executive agrees not to, directly or indirectly, solicit or
attempt to solicit any business from any Restricted Customer in any manner which
competes with the services or products offered by the Company in the twelve (12)
months preceding termination of Executive’s employment with the Company, or to,
directly or indirectly, divert or attempt to divert any Restricted Customer’s
business from the Company.
 
 
8

--------------------------------------------------------------------------------

 
 
6.2           Restricted Customer.   The term “Restricted Customer” means any
individual or entity (a) for whom/which the Company provided services or
products, and (b) with whom/which Executive had contact on behalf of the
Company, or about whom/which Executive acquired non-public information in
connection with his employment by the Company, during the twenty-four (24) month
period preceding the end, for whatever reason, of Executive’s employment with
the Company; provided, however, that the term “Restricted Customer” shall not
include any individual or entity whom/which, through no direct or indirect act
or omission of Executive, terminated its business relationship with the Company
more than six (6) months prior to the end of Executive’s employment with the
Company.


ARTICLE VII
RESTRICTION RELATING TO PRODUCTS OR SERVICES UNDER DEVELOPMENT BY THE COMPANY


7.1           Restriction Relating to Products or Services Under Development by
the Company.  For two (2) years following termination of Executive’s employment
with the Company, for whatever reason, Executive agrees not to, directly or
indirectly, develop, market or sell, or attempt to develop, market or sell, on
behalf of any Competitor (defined below) in the United States any product or
service that is under development by the Company during the twelve (12) month
period prior to the termination, for whatever reason, of Executive’s employment
with the Company; provided, however, that this Article VII shall not apply to
any product or service which the Company has not taken steps to market or sell
within the twelve (12) month period following the termination, for whatever
reason, of Executive’s employment with the Company.


7.2           Competitor.  For purposes of this Article VII, the term
“Competitor” means any entity, including a sole proprietorship, that sells or
services, or attempts to sell or service, (i) distribution-side electronic
commerce and marketing products or services (including, without limitation,
electronic parts catalogs, search engine marketing, lead generation and
management, and web site provision) of the type sold or serviced by the Company
during the twelve (12) month period prior to the termination, for whatever
reason, of Executive’s employment with the Company (ii) in vertical markets in
which the Company sold or serviced its products or services during the twelve
(12) month period prior to the termination, for whatever reason, of Executive’s
employment with the Company; provided, however, that the term “Competitor” shall
not include a subsidiary or other corporate division of such an entity which
subsidiary or division does not sell or service, or attempt to sell or service,
such aforementioned distribution-side electronic commerce and marketing products
or services in such vertical markets.  To the extent that the following
entities, or their subsidiaries or corporate divisions, meet the aforementioned
definition, such entities, or their subsidiaries or corporate divisions as the
case may be, shall be deemed competitors of the Company: Snap-On Business
Solutions, Dominion Enterprises, 50 Below, Enigma, HLSM and ADP Lightspeed and
any successor of such entities; provided, however, that the foregoing list of
entities is included for the sole purpose of providing examples of possible
Competitors and shall not affect the aforementioned definition.  Examples of
vertical markets in which the Company sells or services its products or services
may include, without limitation, the following: powersports, outdoor power
equipment, marine and recreational vehicle and home appliances.
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
BUSINESS IDEA RIGHTS


8.1           Assignment.  The Company will own, and Executive hereby assigns to
the Company and agrees to assign to the Company, all rights in all Business
Ideas.  All Business Ideas which are or form the basis for copyrightable works
are hereby assigned to the Company and/or shall be assigned to the Company or
shall be considered “works for hire” as that term is defined by United States
copyright law.
 
8.2           Definition of Business Ideas.  The term “Business Ideas” means all
ideas, designs, modifications, formulations, specifications, concepts, know-how,
trade secrets, discoveries, inventions, data, software, developments and
copyrightable works, whether or not patentable or registrable, which Executive
originates or develops, either alone or jointly with others, while Executive is
employed by the Company and which are: (a) related to any business known to
Executive to be engaged in or contemplated by the Company; (b) originated or
developed during Executive’s working hours; or (c) originated or developed in
whole or in part using materials, labor, facilities or equipment furnished by
the Company.
 
8.3           Disclosure.  While employed by the Company, Executive will
promptly disclose all Business Ideas to the Company.
 
8.4           Execution of Documentation.  Executive, at any time during or
after his employment by the Company, will promptly execute all documents which
the Company may reasonably require to perfect its patent, copyright and other
rights to such Business Ideas throughout the world.


ARTICLE IX
NON-SOLICITATION OF EMPLOYEES


During Executive’s employment by the Company and for twelve (12) months
thereafter, Executive shall not, directly or indirectly, encourage any Company
employee to terminate his/her employment with the Company or solicit such an
individual for employment outside the Company in any manner which would end or
diminish that employee’s services to the Company; provided, however, that this
Article IX shall not prohibit use of general classified advertising to solicit
for employment positions.


ARTICLE X
EXECUTIVE DISCLOSURES AND ACKNOWLEDGMENTS
 
10.1         Confidential Information of Others.  Executive warrants and
represents to the Company that he is not subject to any employment, consulting
or services agreement, or any restrictive covenants or agreements of any type,
which would conflict with, or prohibit Executive from fully carrying out, his
duties as described under the terms of this Agreement.  Further, Executive
warrants and represents to the Company that he has not and will not retain or
use, for the benefit of the Company, any confidential information, records,
trade secrets, or other property of a former employer.
 
 
10

--------------------------------------------------------------------------------

 
 
10.2         Scope of Restrictions.  Executive acknowledges that during the
course of his employment with the Company, he will gain knowledge of
Confidential Information and Trade Secrets of the Company.  Executive
acknowledges that the Confidential Information and Trade Secrets of the Company
are necessarily shared with Executive on a routine basis in the course of
performing his job duties and that the Company has a legitimate protectable
interest in such Confidential Information and Trade Secrets, and in the goodwill
and business prospects associated therewith.  Accordingly, Executive
acknowledges that the scope of the restrictions contained in this Agreement are
appropriate, necessary and reasonable for the protection of the Company’s
business, goodwill and property rights, and that the restrictions imposed will
not prevent him from earning a living in the event of, and after, the end, for
whatever reason, of his employment with the Company.


10.3         Prospective Employers.  Executive agrees, during the term of any
restriction contained in Articles IV, V, VI, VII, VIII, IX and X of this
Agreement, to disclose this Agreement to any entity which offers employment to
Executive.  Executive further agrees that the Company may send a copy of this
Agreement to, or otherwise make the provisions hereof known to, any of
Executive’s potential or future employers.


10.4         Third Party Beneficiaries.  Any Company affiliates are third party
beneficiaries with respect to Executive’s performance of his duties under this
Agreement and the undertakings and covenants contained in this Agreement, and
the Company and any of its affiliates enjoying the benefits thereof, may enforce
this Agreement directly against Executive.  The terms Trade Secret and
Confidential Information shall include materials and information of the
Company’s affiliates to which Executive has access.


10.5         Survival.  The covenants set forth in Articles III, IV, V, VI, VII,
VIII, IX, X, XI, XII and XIII of this Agreement shall survive the termination of
Executive’s employment hereunder.


ARTICLE XI
RETURN OF RECORDS


Upon the end, for whatever reason, of his employment with the Company, or upon
request by the Company at any time, Executive shall immediately return to the
Company all documents, records and materials belonging and/or relating to the
Company (except Executive’s own personnel and wage and benefit materials
relating solely to Executive), and all copies of all such materials.  Upon the
end, for whatever reason, of Executive’s employment with the Company, or upon
request of the Company at any time, Executive further agrees to destroy such
records maintained by him on his own computer equipment.  Upon mutual agreement
between Executive and the Company, Executive may retain documents, records and
materials belonging and/or relating to the Company following the end, for
whatever reason, of Executive’s employment with the Company.
 
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE XII
INDEMNITY


12.1         Indemnification By Company.  To the extent permitted by applicable
law, the Company shall indemnify Executive if Executive is, or is threatened to
be, made a party to an action, suit or proceeding (other than by the Company) by
reason of the fact that Executive is or was a director or officer of the
Company, unless liability was incurred because Executive breached or failed to
perform a duty that Executive owes to the Company and such breach or failure
constitutes: (a) a willful failure to deal fairly with the Company or its
shareholders in connection with a matter in which Executive has a material
conflict of interest; (b) a violation of the criminal law, unless Executive had
reasonable cause to believe that his conduct was lawful and Executive had no
reasonable cause to believe such conduct was unlawful; (c) a transaction from
which Executive derived an improper personal profit; or (d) willful misconduct.


12.2         Indemnification By Executive.  Executive agrees to indemnify and
hold harmless the Company against any and all losses, claims, damages,
liabilities, costs, expenses (including reasonable attorneys’ fees and costs),
judgments and settlements of amounts paid in connection with any threatened,
pending or completed action, suit, claim, proceeding or investigation arising
out of or pertaining to: (a) unlawful intentional acts committed by Executive in
the conduct of the Company’s business; (b) any willful gross negligence
committed by Executive other than in the conduct of the Company’s business; and
(c) any tax deductions Executive may claim for expenses incurred or claim to
have been incurred in connection with Executive’s duties hereunder.


12.3         Insurance.  Notwithstanding the foregoing, the indemnification
provided for in this Article XII shall only apply to any costs or expenses
incurred by indemnitees which are not covered by applicable liability
insurance.  If this Article XII is interpreted to reduce insurance coverage to
which an indemnitee would otherwise be entitled in the absence of this
provision, this provision shall be deemed inoperative and not part of this
Agreement.  This Article XII shall survive the termination of this Agreement.


ARTICLE XIII
MISCELLANEOUS


13.1         Notice.  All notices required or permitted under this Agreement
shall be in writing and shall be deemed effectively given (a) upon personal
delivery to the party to be notified; (b) when sent by facsimile or electronic
transmission (e-mail) if sent during normal business hours of the recipient and
confirmed by facsimile or electronic confirmation receipt; (c) five (5) days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt, and such notices are addressed as follows or to such
other address as the addressed Party may have substituted by notice pursuant
to this Section 13.1:
 
 
12

--------------------------------------------------------------------------------

 
 

  To the Company:
ARI Network Services, Inc.
   
President and CEO
   
11425 West Lake Park Drive
   
Milwaukee, WI  53224-3025
   
Fax: +1 (414) 973-4618
   
Email: olivier@arinet.com
        To Executive:  Jon M. Lintvet    
9400 Blakeridge Ave.
   
Mechanicsville, VA  23116
   
Fax: _______________
   
Email: lintvet@ari.net



13.2         Entire Agreement; Amendment; Waiver.  This Agreement sets forth the
entire understanding of the Parties hereto with respect to the subject matter
contemplated hereby.  Any and all previous agreements and understandings between
or among the Parties regarding the subject matter hereof, whether written or
oral, are superseded by this Agreement; provided, however, that the COC
Agreement and any existing Award Agreement related to previously granted stock
options shall survive and remain in full force and effect. This Agreement shall
not be amended or modified except by a written instrument duly executed by each
of the Parties hereto.  Any extension or waiver by any Party of any provision
hereto shall be valid only if set forth in an instrument in writing signed on
behalf of such Party.  For purposes of the foregoing two (2) sentences, the
Parties acknowledge and agree that any such written instrument to be signed by
the Company shall require the signature of a representative of the Company duly
authorized by the Board to bind the Company to the terms of such written
instrument.


13.3         Headings.  The headings of sections and paragraphs of this
Agreement are for convenience of reference only and shall not control or affect
the meaning or construction of any of its provisions.


13.4         Assignability.  This Agreement is personal to Executive, and
Executive may not assign or delegate any of Executive’s rights or obligations
hereunder without first obtaining the written consent of the Board.  The Company
will require any successor or assign (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company, by an assumption agreement in form and substance
satisfactory to Executive, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place.  If
such succession or assignment does not take place, and if this Agreement is not
otherwise binding on Executive’s successors or assigns by operation of law,
Executive is entitled to compensation from the Company in the same amount and on
the same terms as provided for in this Agreement.  This Agreement shall be
binding on and inure to the benefit of each Party and such Party’s respective
heirs, legal representatives, successors and assigns.
 
 
13

--------------------------------------------------------------------------------

 


13.5         Mitigation.  Executive shall not be required to mitigate the amount
of any payment or benefit provided for in this Agreement by seeking other
employment or otherwise.


13.6         Injunctive Relief.  The Parties agree that damages will be an
inadequate remedy for breaches of this Agreement and in addition to damages and
any other available relief, a court shall be empowered to grant injunctive
relief (without the necessity of posting bond or other security).


13.7         Waiver of Breach.  The waiver by either Party of the breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by either Party.


13.8         Severability.  The obligations imposed by, and the provisions of,
this Agreement are severable and should be construed independently of each
other.  The invalidity of one provision shall not affect the validity of any
other provision.


13.9         Consideration.  Execution of this Agreement is a condition of
Executive’s employment with the Company and Executive’s employment and other
benefits provided for herein by the Company constitutes the consideration for
Executive’s undertakings hereunder.


13.10       Governing Law.  This Agreement shall in all respects be construed
according to the laws of Wisconsin, without regard to its conflict of laws
principles.


13.11       Authority to Bind the Company.  The Company represents and warrants
that the undersigned representative of the Company has the authority of the
Board to bind the Company to the terms of this Agreement.


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first written above.
 

 
EXECUTIVE:
     
/s/ Jon M. Lintvet
 
Jon M. Lintvet
     
ARI NETWORK SERVICES, INC.
      By:
/s/ Roy W. Olivier
   
Roy W. Olivier, President and Chief Executive Officer

 
 
14

--------------------------------------------------------------------------------